IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT

                            _____________________

                                 No. 95-60648
                            _____________________



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

CLARENCE WHITE, JR.,

                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Northern District of Mississippi
                           (3:94-CV-44)
_________________________________________________________________
                          March 31, 1998
Before WISDOM, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     After studying the briefs and reviewing the entire record,

supplemented to include the transcript of the Rule 11 hearing, we

have arrived at the conclusion that the district court should be

affirmed.     We begin by noting that we shall not address any of the

issues raised by White that were not included in his section 2255

motion to the district court.        “We do not consider issues raised

for the first time on the appeal of a section 2255 motion.”             United

States   v.    Cervantes,    132   F.3d   1106,   1109    (5th   Cir.   1998).

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Construed most liberally, White’s section 2255 motion alleges that

trial counsel rendered ineffective assistance by: (1) failing to

investigate and research the legal and factual issues of the case,

(2) failing to object to admissible evidence at the plea hearing,

(3)   failing   to   advise   him   of       his   right   to   appeal,   and   (4)

improperly inducing him to plead guilty.                    The motion further

alleges that the indictment was insufficient because it failed to

charge a third person along with White and a co-defendant for

conspiracy and that the trial court denied him a fair trial by

denying his motion to withdraw his guilty plea.

      The transcript of White’s Rule 11 guilty plea hearing reveals

that several of White’s most serious claims have no merit.                 First,

White was expressly informed of his right to appeal.                        White

responded that he understood his rights in this regard.               Thus, even

if counsel failed to advise White of this right, he can show no

prejudice.      Second,   after     being      expressly    admonished     by   the

district court as to the importance and ramifications of entering

a guilty plea, White assured the district court twice during the

hearing that he had not been threatened, induced, or otherwise

coerced into pleading guilty.        “‘Solemn declarations in open court

carry a strong presumption of verity,’ forming a ‘formidable

barrier in any subsequent collateral proceedings.’”                  Id. at 1110

(quoting Blackledge v. Allison, 431 U.S. 63, 73-74 (1977)).                 White




                                         2
has not submitted any independent indicia showing the likely merit

of his claim and refuting his declarations in open court.   See id.

(describing what constitutes proper indicia).

     As for White’s remaining claims, his failure to raise them on

direct appeal means that he must demonstrate cause and prejudice

before this court will consider them in a section 2255 motion.   See

id. at 1109.   Apart from his allegation that he was not informed of

the right to appeal, which is belied by the transcript of the Rule

11 hearing, White has not alleged any reason for his failure to

raise these issues on direct appeal.       For these reasons, the

judgment of the district court is

                                                  A F F I R M E D.1




     1
      All of the defendant’s outstanding motions are DENIED.




                                  3